Order insofar as appealed from unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: In 1984, plaintiff was injured when a Cricket butane gas lighter exploded. Defendant Gillette manufactured the lighter and redesigned it in 1981 by making the lighter valve nonadjustable. Plaintiff commenced a products liability case against Gillette and others and sought from Gillette discovery of blueprints, design drawings and related documents regarding both the pre- and post-1981 model Cricket lighter. Gillette moved for a protective order with respect to the request for pre-1981 lighter documents on the ground that they were irrelevant.
Although Special Term properly exercised its discretion and entertained Gillette’s motion even though it was served seven days late (see, Matter of Handel v Handel, 26 NY2d 853, 855; Hirsch v Catholic Med. Center, 91 AD2d 1033), the court erred in granting Gillette a protective order with respect to plaintiff’s request for documents concerning the pre-1981 lighter. The pre-1981 documents plaintiff seeks are material and necessary to plaintiff’s case against Gillette (see, Cover v Cohen, 61 NY2d 261). Accordingly, we modify the order by denying Gillette’s motion for a protective order concerning documents regarding Cricket lighters manufactured prior to 1981 and by directing that all discovery be conducted at Gillette’s main business offices in Boston, Massachusetts. (Appeal from order *904of Supreme Court, Erie County, Ricotta, J.—protective order.) Present—Callahan, J. P., Doerr, Green, Balio and Davis, JJ.